Citation Nr: 0614764	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-36 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for arthritis.

2.	Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at law


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claims 
seeking entitlement to service connection for arthritis and a 
psychiatric disability, to include PTSD.

The issue of entitlement to service connection for a 
psychiatric disability, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Regarding the veteran's claim for non-service connected 
pension benefits, the veteran did not submit a notice of 
disagreement within one year of the March 2004 denial.  
Pursuant to 38 C.F.R. § 20.302, the issue is not in appellate 
status.

There was a change in representative counsel for the veteran 
in January 2006.


FINDING OF FACT

The veteran did not receive treatment for an arthritic 
disorder in service, nor did such a disability manifest 
itself to a compensable degree within a year after service.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
veteran with notice of the VCAA in December 2003, prior to 
the initial decision on the claim in March 2004.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its December 2003 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claim of service connection for arthritis.  Specifically, 
the letter stated: 

		[T]he evidence must show three things:

1.	You had an injury in military service or a 
disease that began in or was made worse during 
military service or an event in service causing 
injury or disease.

2.	You have a current physical or mental 
disability.

3.	There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

Next, the RO described the information and evidence that the 
VA would seek to provide including relevant records held by 
any federal agency, such as medical records from the 
military, VA hospitals, or the Social Security 
Administration, and private treatment records if the veteran 
completed a release form.

The RO explained what information and evidence the veteran 
was expected to submit.  Specifically, the letter instructed 
the veteran to provide the dates and places of treatment 
received either in-service or at VA facilities, any medical 
reports in his possession, relevant "buddy" statements, and 
a completed release form to allow the RO to obtain private 
medical records.  The RO also requested that the veteran 
identify what part of his body was affected by his claimed 
arthritis.

Finally, although the VCAA notice letter did not explicitly 
contain the "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
the VA any evidence pertaining to his claim.  In this regard, 
the RO has informed the veteran in the rating decision and 
statement of the case (SOC) of the reasons for the denial of 
his claims and, in so doing, informed him of the evidence 
that was needed to substantiate those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require the VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard, 4 Vet. App. at 394 (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  The RO obtained all available service medical records, 
which have been reviewed by both the RO and the Board in 
connection with the veteran's claim.  The Board notes that, 
aside from the October 2003 claim letter submitted by the 
veteran's counsel, which requests, incorrectly, "increased 
service connected benefits for arthritis" (the veteran had 
not been previously service connected), the veteran has not 
provided any further clarifying or identifying information 
regarding his alleged disability.  The RO attempted to elicit 
more information from the veteran, having requested in the 
December 2003 VCAA letter that he identify the part of his 
body affected by the disease.  The veteran did not respond.  
Without any other identifying information other than 
"arthritis," the RO was constrained in what action it could 
take beyond obtaining the service medical records.  The duty 
to assist "is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).  Accordingly, the Board will 
decide the claim based upon the evidence contained in the 
claims folder.

The VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case (SOC) which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that the VA has fulfilled the 
duty to assist the appellant in this case.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be established on a presumptive basis by showing their 
manifestation to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309(a).

Based upon a careful consideration of the record, the Board 
finds the evidence insufficient to establish a service-
related arthritic disability.  The veteran's service medical 
records contain no complaint or diagnosis of an arthritic 
condition to establish that arthritis was directly incurred 
in service.  His February 1976 separation examination is 
negative as to any arthritic disorders, and in the 
contemporaneous report of medical history, the veteran denied 
experiencing arthritis.  Nor is there evidence that arthritis 
manifested to a compensable degree within one year of the 
veteran's discharge to establish service connection on a 
presumptive basis.

Further, the veteran has proffered no evidence showing a 
current diagnosis of arthritis.  See Degmetich v. Brown, 104 
F. 3d 1328, 1332 (1997) (holding that interpretation of 
38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Records obtained from the Oklahoma 
City Veterans Affairs Medical Center in regards to the 
veteran's mental health claim contain a brief summary of the 
veteran's general medical history.  This summary indicates he 
had a radiological examination of both knees in January 1986 
and of his right knee in July 2002, after a trash can 
reportedly fell on it.  The records do not indicate what, if 
any, diagnosis was made in 1986, but do note the veteran's 
right knee presented as normal in July 2002.  The veteran, 
however, has provided no indication that his claimed 
arthritis even pertains to his knees as opposed to another 
part of his body or a systemic condition, despite a request 
from the RO in its VCAA notice to proffer further clarifying 
information.  The Board therefore affords no probative value 
to the radiological evidence. 

With no evidence of arthritis in service and no evidence of a 
current arthritic disorder, the preponderance of the evidence 
in this case weighs against service connection.

In so concluding, the Board notes that VA regulations provide 
that the VA will assist the veteran by affording him a 
medical examination or obtaining a medical opinion based upon 
review of the evidence of record if the VA determines that it 
is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i).  The regulations further provide, in 
pertinent part, that a medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but:

(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes 
that the veteran suffered an event, injury, or 
disease in service; and (C) Indicates that the 
claimed disability or symptoms may be associated 
with the established event, injury, or disease in 
service.

Id.

Because the evidence in this case does not meet any of the 
above three requirements, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
veteran's arthritis claim.  Id.; Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).

In deciding whether claimed benefits are warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  As the Board has found that the 
preponderance of the evidence weighs against this claim, the 
provisions of § 5107(b) are not applicable.  Accordingly, 
entitlement to service connection for arthritis is denied.

ORDER

Entitlement to service connection for arthritis is denied.


REMAND

The veteran's claim for entitlement to service connection for 
a psychiatric disability, to include PTSD, requires further 
development to ensure compliance with the notice and duty-to-
assist provisions of the Veteran's Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159, 3.327 (2005).

The veteran has submitted treatment records from St. Anthony 
Hospital.  On an undated Adult Personal History Form 
contained within these records, he indicated he received 
mental health treatment in 1981 from Community Counseling 
Center located in Oklahoma City.  As this treatment had not 
been previously identified, and due to its close proximity to 
the veteran's discharge from service in 1977, the Board will 
remand his claim so the RO can attempt to obtain any 
available, relevant records pursuant to its duty to assist.  
38 C.F.R. § 3.159(c).

On remand, pursuant to the Court's decision in 
Dingess/Hartman, 19 Vet. App. 473, the veteran should also be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
and also includes an explanation as to the type of evidence 
needed to establish both a disability rating and an effective 
date.



Accordingly, the case is REMANDED for the following action:

1.	The RO should undertake any additional 
development and/or notification deemed 
necessary for a full and fair 
adjudication of this case as required 
by recent Court decisions and updated 
RO protocol.  In particular, the 
veteran must be sent a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
The notice should also address the 
division of responsibilities between 
the VA and the veteran for obtaining 
evidence, and it should request that 
the veteran submit "any" evidence in 
his possession that is relevant to his 
claim.

2.	The RO must take appropriate action to 
obtain the treatment records from 
Community Counseling Center identified 
by the veteran. 
 
3.	After a suitable period of time, or 
after the veteran indicates he has no 
further evidence to submit, his claim 
for entitlement to service connection 
for a psychiatric disability, to 
include post-traumatic stress disorder, 
must be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  He should be given 
the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


